Table of Contents
DETAILED ACTION	3
1.0	SUMMARY	3
1.1   Status of Claims	4
2.0   REASON FOR REISSUE APPLICATION	4
3.0	RESPONSE TO ARGUMENTS	6
3.1	Rejections 35 U.S.C. § 251	6
3.2	Claim Objections – Improper Presentation of New Claims	9
3.3	CLAIM REJECTIONS - 35 USC § 112 1st Paragraph	9
3.4	CLAIM REJECTIONS - 35 USC § 103	9
4.0	CLAIM REJECTIONS - 35 USC § 251	17
4.1	Broadened Claims after Two Years	17
4.2	Defective Oath/Declaration	18
5.0	CLAIM REJECTIONS - 35 USC § 103	19
5.1	Kiguchi, Yamada (1-3, 7-9, 12, 16-24, 27-29)	19
5.2	Kiguchi, Chao (1-3, 7-9, 12, 16-24, 27-29, 47-55)	37
5.3	Kiguchi, Yamada, Lee ‘584 (4-6, 10, 11, 25, 26, 30, 31)	62
6.0	CONCLUSION	71
6.1	Pertinent Art	71
6.2	ACTION MADE FINAL	72


DETAILED ACTION

1.0	SUMMARY

This office action is for the examination of reissue application number 16/213,001 filed 12/07/2018 of US Patent Number 8,330,352 (hereafter the ‘352 patent) issued to Sung et al. on December 11, 2012 from US Patent Application Number 12/250,225 filed on October 13, 2008 in response to Applicant’s remarks and amendment filed on 8/11/2021 which is in response to the non-final rejection of April 12, 2021. 
	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 6,982,874 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.0.
1.1   Status of Claims

Claims 1-12, 16-31, and 47-55 are pending.

Claims 1-12, and 16-20 are original patent claims.

Claims 21-31 are new claims added previously out of which claims 21, 25, 26, 30, and 31 have been amended in the amendment filed on 8/11/2021.
Patent claims 13-15 and new claims 32-46 are canceled by Applicant.

New claims 47-55 are added by Applicant in the amendment filed on 8/11/2021.

Claims 1-12, 16-31, and 47-55 are rejected in the office action


2.0   REASON FOR REISSUE APPLICATION

The Declaration filed on 12/07/2018 indicates that Applicant claimed less than it was entitled to claim. For example, the new claims are directed to the intervals between the emission layers and the areas of the emission layers, which are subject matter not covered by original patent claims.
Applicant has submitted new claims 21-31, and 47-55 wherein independent new claim 21 recites following limitation not recited in original patent claims 1-20,
“wherein an interval between neighboring two of the third emission layers in the second column is larger than an interval between neighboring one of the first emission layers of one of the first pixels and one of the second pixels in the first column, and
wherein an area of one of the third emission layers is larger than an area of one of the first emission layers or one of the second emission layers”.


“wherein an interval between two neighboring third emission layers in the second column or in the fourth column is larger than an interval between one of the first emission layers and neighboring one of the second emission layers in the first column and in the third column, and 
wherein an area of one of the third emission layers is larger than an area of one of the first emission layers or one of the second emission layers”.

In comparison, independent patent claims 1, 8 and 16, recite, 
Patent claim 1, 
“wherein an interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column, and
wherein an area of the third pixel is larger than an area of each of the first pixel and the second pixel”.

Patent claim 8, 
 “wherein an interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column, and
 wherein an area of the third pixel is larger than an area of each of the first pixel and the second pixel,” 

Patent claim 16, 
“an interval between neighboring third pixels is larger than an interval between neighboring first and second pixels, and 
an area of the third pixel is larger than an area of each of the first pixel and the second pixel”
Thus each of the new independent claims 21 and 47 are directed to the intervals between the emission layers and the areas of the emission layers, which are subject matter not covered by original patent claims enlarges the scope of the patent claims.
3.0	RESPONSE TO ARGUMENTS

3.1	Rejections 35 U.S.C. § 251

Broadening reissue application filed outside the two year statutory period. 
	Claims 21-46 were rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period because the new claims are directed to the intervals between the emission layers and the areas of the emission layers, which are subject matter not covered by original patent claims, thus broadening the scope of the original patent claims. See MPEP 1412.03. Section I1.
In response to the above rejection, Applicant argued that new claims are narrower. Applicant submits new claims recite a narrower, more particular interval and more particular boundary of each pixel (the unclaimed pixel electrode? the emission layer?), such that it may be interpreted as either. (Remarks page 12 and 13).
Examiner disagrees, because it appears from the error statement in the Declaration filed on 12/07/2020 that Applicant intended to broaden the scope of the claim by stating that Applicant claimed less than it was entitled to claim.
Furthermore, Examiner does not agree with Applicant’s argument as to what constitutes the boundary of each pixel, because a pixel2 is a known term of art and has a definite meaning. According to the specification of the ‘352 patent each pixel (R, G, B) is defined by a specific boundary, in specific arrangement of pixels shown in Fig. 1.

    PNG
    media_image1.png
    562
    563
    media_image1.png
    Greyscale

US 8,330,352. Fig. 1

	For the reasons given above, the Examiner maintains the rejection of claims 21-31, and newly added claims 47-55 are also rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.

Defective Oath/Declaration- failure to identify a claim
Regarding claims 1-46 as being based upon a defective reissue declaration under 35 U.S.C. 251 for failure to identify a claim that the application seeks to broaden, Applicant argued new claims 21-31 do not broaden the invention in any respect. Accordingly, no such claim needs to be identified. Accordingly, Applicant respectfully requests withdrawal of the 35 U.S.C. § 251 rejection of claims 1-12 and 16-31.
The Examiner disagrees for the same reasons as given above that new claims are broader as being directed to the intervals between the emission layers and the areas of the emission layers, which are subject matter not covered by original patent claims, thus broadening the scope of the original patent claims.
 The Examiner maintains the rejection of Claims 1-12, 16-31, and new claims 47-55 are also rejected under 35 U.S.C. 251 as being based upon a defective reissue declaration for the same reasons as in the non-final rejection.
New Matter

3.2	Claim Objections – Improper Presentation of New Claims

In response to the objection of claims 21-39 for improper presentation of new claims, Applicant has correctly presented claims in compliance with 37 C.F.R. § 1.173(b)(2)(d) by underlining in the present amendment, and has overcome the objection to the claims. 

3.3	CLAIM REJECTIONS - 35 USC § 112 1st Paragraph
New Matter
In response to the rejection of Claims 32 and 33 under 35 U.S.C. § 112 1st Paragraph as failing to comply with the written description requirement, Applicant has cancelled claims 32 and 33 and have overcome this rejection.

3.4	CLAIM REJECTIONS - 35 USC § 103

Rejection in view of Kiguchi and Yamada 
In response to the rejection of Claims 1-3, 7-9, 12, 16-24, 27-29, 32-35, and 40-46 under 35 U.S.C. 103(a) as being unpatentable over Kiguchi (US 2005/0001542) and Yamada (US 6,366,025 B1), Applicant has cancelled claims 32-35, and 40-46. 
	Regarding claim 1, Applicant argued that asserted art fails to disclose “wherein ... the emission layer of the third pixels overlaps at least two third pixel electrodes." Applicant submits that Kiguchi only mentions that the large sub-pixel B1 is equivalent to the two blue sub-pixels in 

	Regarding claim 8, Applicant argued Kiguchi only teaches uniform spacing, and Yamada teaches that spacing intervals are decreased for larger emission areas. (Remarks page 19, first paragraph). Applicant further submits that Kiguchi fails to teach or fairly suggest that "the emission layers of at least two third pixels are connected to each other." Rather, with respect to cited FIG. 10A, paragraph [0117] of Kiguchi states that the "arrangement pattern Pl shown in FIG. 10A differs from the pattern P shown in FIG.1 in that the central pattern C consists of just one large blue sub-pixel B1 in contrast to the central pattern C in the pattern P shown in FIG.1, which consists of two blue subpixels B" (emphasis added). Cited paragraph [0118] only mentions that "the large sub-pixel B1 is equivalent to the two blue sub-pixels B in the arrangement pattern P shown in FIG. 1." Therefore, Applicant argued that Kiguchi teaches against the use of two separate pixel electrodes which would increase the number of switching elements relative to the arrangement of Kiguchi. Applicant further submits that none of the remaining art of record cures the deficiency with Kiguchi. (Remarks page 16).
	Applicant’s above arguments have been fully considered by the Examiner and are not found convincing because Kiguchi disclosed the pixel arrangement P1 shown in Fig. 10A may be employed which consists of a large sub-pixel B1 and is equivalent to the two blue sub-pixels B in the arrangement pattern P shown in Fig. 1.  Although, Kiguchi disclosed the number of 

	Regarding claim 16, Applicant’s main argument is that the prior art combination fails to disclose "wherein ... an interval between neighboring third pixels is larger than an interval between neighboring first and second pixels, and an area of the third pixel is larger than an area of each of the first pixel and the second pixel.” (Remarks page 18 and 19). 
	The Examiner disagrees with Applicant’s arguments regarding claim 16 for the reason set forth in the rejection of claim 16. Kiguchi discloses area of the third pixel (B1) is larger than an area of each of the first pixel (R) and the second pixel (G) (Fig. 10A), and Yamada disclosed an interval between neighboring third pixels is larger than an interval between neighboring first and second pixels. Specifically, Yamada teaches that the size and spacing of pixel is determined by the emission efficiency of the emissive materials that are used. Therefore, it would have been obvious to one of ordinary teaching in the art to combine Kiguchi with the teaching of Yamada to have a pixel arrangement wherein the interval between neighboring third pixels is larger than an interval between neighboring first and second pixels, and an area of the third pixel is larger than an area of each of the first pixel and the second pixel determined by the emission efficiency of the emissive materials that are used.


	For the reasons set forth above and the Examiners rebuttal of Applicants arguments, the rejection of claims 1-3, 7-9, 12, 16-24, and 27-29, under 35 U.S.C. 103(a) as being unpatentable over Kiguchi (US 2005/0001542) and Yamada (US 6,366,025 B1) is maintained by the Examiner.

Rejection in view of Kiguchi and Chao 
In response to the rejection Claims 1-3, 7-9, 12, 16-24, and 27-29, under 35 U.S.C. 103(a) as being unpatentable over Kiguchi (US 2005/0001542) and Chao et al. (US 2008/000525), Applicant has cancelled claims 32-35, and 40-46. 
	Regarding claim 1, Applicant made similar arguments as discussed above with respect to claims 1, 8 and 16, that Kiguchi only teaches uniform spacing, and fails to disclose "wherein ... an interval between neighboring third pixels is larger than an interval between neighboring first and second pixels, and an area of the third pixel is larger than an area of each of the first pixel and the second pixel” and “wherein ... the emission layer of the third pixels overlaps at least two third pixel electrodes." (Remarks page 21 last paragraph and page 22). 
	Regarding claim 8, Applicant further submits that Kiguchi fails to teach or fairly suggest that "the emission layers of at least two third pixels are connected to each other." Rather, with respect to cited FIG. 10A, paragraph [0117] of Kiguchi states that the "arrangement pattern Pl 
	The Examiner disagrees for the same reasons as above because Kiguchi discloses area of the third pixel (B1) is larger than an area of each of the first pixel (R) and the second pixel (G) (Fig. 10A). Additionally, Chao et al. disclosed an interval between neighboring third pixels G is larger than an interval between neighboring first and second pixels R, B as shown in Fig. 4a, and Fig. 4b. Specifically, the prior art teaches that the size and spacing of pixel is determined by the emission efficiency of the emissive materials that are used. Therefore, it would have been obvious to one of ordinary skill in the art to combine Kiguchi and Chao et al. to have a pixel arrangement wherein the interval between neighboring third pixels is larger than an interval between neighboring first and second pixels, and an area of the third pixel is larger than an area of each of the first pixel and the second pixel determined by the emission efficiency of the emissive materials that are used and increasing the lifetime of the display panel.
	Regarding the emission layer of the third pixels overlaps at least two third pixel electrodes, Kiguchi disclosed the pixel arrangement P1 shown in Fig. 10A may be employed which consists of a large sub-pixel B1 and is equivalent to the two blue sub-pixels B in the arrangement pattern P shown in Fig. 1.  Although, Kiguchi disclosed the number of switching 
	Regarding claim 16, Applicant submits that Kiguchi fails to teach or fairly suggest, "wherein ... an interval between neighboring third pixels is larger than an interval between neighboring first and second pixels, and an area of the third pixel is larger than an area of each of the first pixel and the second pixel.” (Remarks page 24). 
	With respect to the combination Kiguchi with Chao et al., Applicant argued that Chao teaches a triangular arrangement of sub-pixels (paragraph [0006]) and discloses that pixels of each type have the same spacing (Chao, paragraphs [0037] and [0038]) with the increased pixel spacing is related to a staggering of the green pixels. Chao also fails to teach or suggest any application of spacing of larger pixels. As such, the teachings of Chao as applied to the third pixels of Kiguchi goes directly against the requirement in claim 16 that "an area of the third pixel [blue pixel in Kiguchi] is larger than an area of each of the first pixel and the second pixel. (Remarks page 25). 
	The Examiner disagrees for the same reasons as above. Kiguchi discloses area of the third pixel (B1) is larger than an area of each of the first pixel (R) and the second pixel (G) (Fig. 10A). Additionally, Chao et al. disclosed an interval between neighboring third pixels G is larger than an interval between neighboring first and second pixels R, B as shown in Fig. 4a and Fig. 4b. Specifically, prior art teaches that the size and spacing of pixel is determined by the emission 
	Regarding claim 21, Applicant made the same argument as above regarding the size and spacing of emission layers, in addition, Applicant submits that the prior art combination fails to disclose, "wherein ... the emission layers of the third pixels overlaps at least two third pixel electrodes." (Remarks page 26). 
	The Examiner disagrees for the same reasons as above, because Kiguchi disclosed area of emission layers of  third pixel (B1) is larger than an area of each of emission layers of the first pixel (R) electrode and the second pixel (G) electrode (Fig. 10A). Chao was combined with Kiguchi for teaching arrangements of color pixels for full color OLED wherein an interval between neighboring third pixels G is larger than an interval between neighboring first and second pixels (R, B) in the first column (Fig. 3d, Fig. 4a, and Fig. 4b). Chao teaches the advantages of the layout of pixels in the present invention over the conventional art.  For example, compared to the conventional stripe format, the alignment tolerances in the invented pixel layouts 400A (Fig. 4a) and 400B (Fig. 4b) increase about 2 µm in the row direction (X) and about 5 µm in the column direction (Y). The aperture ratio averagely increases about 21%, therefore the lifetime of the display panel would increase about 30% for the color pixel arrangement of the present invention (Chao. [0039]). 

	Therefore, given the above teachings of Kiguchi and  Chao et al., it would have been obvious to one of ordinary skill in the art to provide the size, spacing, and the layout of respective pixels and the emission layers as claimed to increase the emission efficiency of the emissive materials that are used to make the OLED device and increasing the lifetime of the display panel using such device.
 	For the reasons set forth above, and the Examiners rebuttal of Applicants arguments, the rejection of claims 1-3, 7-9, 12, 16-24, and 27-29, under 35 U.S.C. 103(a) as being unpatentable over Kiguchi (US 2005/0001542) and Chao et al. (US 2008/000525) is maintained by the Examiner.

Rejection in view of Kiguchi, Yamada and Lee
	Regarding the rejection of claims 4-6, 10, 11, 25, 26, 30, 31, and 36-39 under 35 U.S.C. § 103(a) as being unpatentable over Kiguchi, Yamada, and U.S. Patent Publication No.2007 /0001584 issued to Lee et al. ("Lee '584 patent"), Applicant did not specifically address the limitations of these claims and argued these claims depend from claims 1, 8, and 21 respectively 
	The Examiner maintains this rejection for the same reasons as claims 1, 8, and 21 are not allowable.
4.0	CLAIM REJECTIONS - 35 USC § 251

4.1	Broadened Claims after Two Years

	The Declaration filed on 12/07/2018 indicates that Applicant claimed less than it was entitled to claim because the new claims are directed to the intervals between the emission layers and the areas of the emission layers, which are subject matter not covered by original patent claims, thus broadening the scope of the original patent claims. See MPEP 1412.03. Section I3.
	Reissue new claims 21 and 47 are broader in scope than claims 1-20 of the ‘352 patent because it is directed to interval between neighboring emission layers and the areas of the emission layers, whereas claims 1-20 of the ‘352 patent are directed to interval between neighboring pixels and the area of the pixels. 
Since the ‘352 patent issued on December 11, 2012, and the reissue application filed on 12/07/2018 is more than two years from the grant of the original patent, there is impermissible broadening after two years. See MPEP 1412.03 Section IV4. 

Claims 21-31 and 47-55 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. 
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent. A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
4.2	Defective Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
1)  Applicants have failed to identify a claim that the application seeks to broaden. (See, e.g. MPEP 1414 and 37 CFR 1.175).
37 CFR 1.175 recites:
(b) If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden

2) Applicants have not identified the error relied upon as the Statutory basis for reissue as required by MPEP 1414.  MPEP 1414 II recites:
The oath/declaration statement must identify "at least one error" relied upon.

3) Applicants have not identified the word, phrase or expression that caused the error and have not identified how such word, phrase or expression renders the original patent wholly or partly invalid. MPEP 1414II further recites:


4) Applicants following error statement filed on 12/07/2020 does not address the above noted discrepancies:


    PNG
    media_image2.png
    119
    639
    media_image2.png
    Greyscale


Claims 1-12, 16-31, and 47-55 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.

The nature of the defect(s) in the claims is set forth in the discussion above in this Office action.  
5.0	CLAIM REJECTIONS - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.1	Kiguchi, Yamada (1-3, 7-9, 12, 16-24, 27-29) 

Claims 1-3, 7-9, 12, 16-24, and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiguchi (US 2005/0001542) and Yamada (US 6,366,025 B1).
1.	An organic light emitting device, comprising:  
Kiguchi discloses organic light emitting device 1 (“organic electroluminescent device”) [0002] (Fig. 6 and Fig. 7).

a plurality of first pixels comprising a first pixel electrode and an emission layer disposed on the first pixel electrode, the first pixels to display a first color;  
Kiguchi discloses plurality of first pixels (R) (Fig. 10A) comprising a first pixel electrode 23 (Fig. 7) and an emission layer 60 (Fig. 7) disposed on the first pixel electrode 23, the first pixels (R) to display a first color (Red).  

a plurality of second pixels comprising a second pixel electrode and an emission layer disposed on the second pixel electrode, the second pixels to display a second color;  and 
Kiguchi discloses plurality of second pixels (G) (Fig. 10A) comprising a second pixel electrode 23 (Fig. 7) and an emission layer 70 (Fig. 7) disposed on the second pixel electrode 23, the second pixels (G) to display a second color (Green).  

a plurality of third pixels comprising a third pixel electrode and an emission layer disposed on the third pixel electrode, the third pixels to display a third color, 
Kiguchi discloses a plurality of third pixels (B1) comprising a third pixel electrode 23 (Fig. 7) and an emission layer 70 (Fig. 7) disposed on the third pixel electrode 23, the third pixels to display a third color (Blue).

wherein the first pixels and  the second pixels are arranged in a first column, the third pixels are arranged in a second column, 
Kiguchi discloses first pixels (R) and the second pixels (G) are arranged in a first column, the third pixels (B1) are arranged in a second column (Fig. 10A).

    PNG
    media_image3.png
    417
    575
    media_image3.png
    Greyscale

Kiguchi. Fig. 10A
and the emission layer of the third pixels overlaps at least two third pixel electrodes, 
wherein an interval between neighboring third pixels in the second column is larger 
than an interval between neighboring first and second pixels in the first column, and 
	Kiguchi discloses emission layer of the third pixels B1 shown in Fig. 10A overlaps at least two third pixel electrodes because the large sub-pixel B1 is equivalent to the two blue sub-pixels B shown in FIG. 1 [0118].

wherein an interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column
Kiguchi did not disclose an interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column.


    PNG
    media_image4.png
    516
    773
    media_image4.png
    Greyscale

Yamada. Fig. 4, annotated by Examiner 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the arrangement of pixels in first and second columns disclosed by Kiguchi such that the interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column disclosed by Yamada depending upon the size of the pixels in each column and Yamada teaches the size of pixel is determined by the emission efficiency of the emissive materials that are used. (See Yamada, Abstract and col. 7, lines 1-20).

wherein an area of the third pixel is larger than an area of each of the first pixel and the second pixel. 


    PNG
    media_image3.png
    417
    575
    media_image3.png
    Greyscale

Kiguchi. Fig. 10A

    2.  The organic light emitting device of claim 1, wherein an interval between neighboring first and the second pixels is substantially the same as an interval between neighboring first and third pixels, and an interval between neighboring second and third pixels. 
Kiguchi and Yamada discloses all of the limitations of claim 1 as set forth above.
 	Kiguchi discloses interval between neighboring first and the second pixels (R, G) is substantially the same as an interval between neighboring first and third pixels (R, B1), and an interval between neighboring second and third pixels (G, B1) (Fig. 10A). 

    3.  The organic light emitting device of claim 2, wherein one first pixel and one second pixel are alternately arranged in the first column. 
Kiguchi and Yamada discloses all of the limitations of claim 2 as set forth above.
	Kiguchi discloses one first pixel (R) and one second pixel (G) are alternately arranged in the first column (Fig. 10A). 

7.  The organic light emitting device of claim 2, wherein the first color is red, the second color is green, and the third color is blue. 
Kiguchi and Yamada discloses all of the limitations of claim 2 as set forth above.
Kiguchi discloses first pixel (R) to display first color red, and second pixel (G) to display second color green, and third pixel (B) to display third color green. (Fig. 1) [[037].

 8.  An organic light emitting device, comprising: 
Kiguchi discloses organic light emitting device 1 (“organic electroluminescent device”) [0002] (Fig. 6 and Fig. 7).
a plurality of first pixels comprising an emission layer to display a first color;  
Kiguchi discloses plurality of first pixels (R) (Fig. 10A) comprising an emission layer 70 to display a first color (Fig. 7 and Fig. 8)  

a plurality of second pixels comprising an emission layer to display a second color;  and 
Kiguchi discloses plurality of second pixels (G) comprising an emission layer 70 to display a second color (Fig. 7).

a plurality of third pixels comprising an emission layer to display a third color, wherein the first pixels and the second pixels are arranged in a first column, 

the third pixels are arranged in a second column, and 
Kiguchi discloses third pixels (B1) are arranged in a second column (Fig. 10A).

the emission layers of at least two third pixels are connected to each other, 
Kiguchi discloses emission layers 70 of at least two third pixels are connected to each other (B1 shown in Fig. 10A is two connected B sub-pixels in Fig. 1 [0118]). 
wherein an interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column, and 
Kiguchi did not disclose an interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column.
In analogous art (OLED), Yamada disclosed an interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column (Fig. 4, annotated by Examiner). 

    PNG
    media_image4.png
    516
    773
    media_image4.png
    Greyscale

Yamada. Fig. 4, annotated by Examiner 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the arrangement of pixels in first and second columns disclosed by Kiguchi such that the interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column disclosed by Yamada depending upon the size of the pixels in each column and Yamada teaches the size of pixel is determined by the emission efficiency of the emissive materials that are used. (See Yamada, col. 7, lines 1-20).

wherein an area of the third pixel is larger than an area of each of the first pixel and the second pixel. 
Kiguchi discloses area of the third pixel (B1) is larger than an area of each of the first pixel (R) and the second pixel (G) (Fig. 10A).

    PNG
    media_image3.png
    417
    575
    media_image3.png
    Greyscale

Kiguchi. Fig. 10A

 
    9.  The organic light emitting device of claim 8, wherein the first color 
is red, the second color is green, and the third color is blue. 
Kiguchi and Yamada discloses all of the limitations of claim 8 as set forth above.
Kiguchi discloses first pixel (R) to display first color red, and second pixel (G) to display second color green, and third pixel (B) to display third color green. (Fig. 1) [[037][0116-0118].
 
    	12.  The organic light emitting device of claim 9, wherein an interval between neighboring first and the second pixels is substantially the same as an interval between neighboring first and third pixels, and an interval between neighboring second and third pixels. 
Kiguchi and Yamada discloses all of the limitations of claim 9 as set forth above.


16.  An organic light emitting device, comprising
Kiguchi discloses organic light emitting device 1 (“organic electroluminescent device”) [0002] (Fig. 6 and Fig. 7).

 a plurality of first pixels, a plurality of second pixels, and a plurality of third pixels to display different colors, wherein the first pixels and the second pixels are arranged in a first column, the third pixels are arranged in a second column, 
Kiguchi discloses plurality of first pixels (R), a plurality of second pixels (G), and a plurality of third pixels (B1) to display different colors, wherein the first pixels (R) and the second pixels (G) are arranged in a first column, the third pixels (B1) are arranged in a second column (Fig. 10A).

    PNG
    media_image5.png
    345
    476
    media_image5.png
    Greyscale

Kiguchi. Fig. 10A

an interval between neighboring third pixels is larger than an interval between 
neighboring first and second pixels, and 
Kiguchi did not disclose an interval between neighboring third pixels is larger than an interval between neighboring first and second pixels. 
In analogous art (OLED), Yamada disclosed an interval between neighboring third pixels is larger than an interval between neighboring first and second pixels (Fig. 4, annotated by Examiner). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the arrangement of pixels in first and second columns disclosed by Kiguchi such that the interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column disclosed by Yamada depending upon the size of the pixels in each column and Yamada teaches the size of pixel is determined by the emission efficiency of the emissive materials that are used. (See Yamada, col. 7, lines 1-20).

wherein an area of the third pixel is larger than an area of each of the first pixel and the second pixel. 
 	Kiguchi discloses area of the third pixel (B1) is larger than an area of each of the first pixel (R) and the second pixel (G) (Fig. 10A).


    PNG
    media_image4.png
    516
    773
    media_image4.png
    Greyscale

Yamada. Fig. 4, annotated by Examiner 



    PNG
    media_image3.png
    417
    575
    media_image3.png
    Greyscale

Kiguchi. Fig. 10A


    17.  The organic light emitting device of claim 16, wherein the first pixels and the third pixels, or the second pixels and the third pixels, are alternately arranged in a row. 
Kiguchi and Yamada discloses all of the limitations of claim 16 as set forth above.
Kiguchi discloses wherein the first pixels (R) and the third pixels (B1), or the second pixels (G) and the third pixels (B1), are alternately arranged in a row (Fig. 10A).
    18.  The organic light emitting device of claim 17, wherein neither the first pixels, the second pixels, nor the third pixels include portions that are continuously arranged according to a row or column. 
Kiguchi and Yamada discloses all of the limitations of claim 17 as set forth above.
 Kiguchi discloses wherein neither the first pixels (R), the second pixels (G), nor the third pixels (B1) include portions that are continuously arranged according to a row or column (Fig. 10A).

    19.  The organic light emitting device of claim 18, wherein the interval between neighboring first and second pixels is substantially the same as an interval between neighboring first and third pixels, or an interval between neighboring second and third pixels. 
Kiguchi and Yamada discloses all of the limitations of claim 18 as set forth above.
Kiguchi discloses interval between neighboring first and the second pixels (R, G) is substantially the same as an interval between neighboring first and third pixels (R, B1), and an interval between neighboring second and third pixels (G, B1) (Fig. 10A). 
 
    20.  The organic light emitting device of claim 16, wherein the first pixels display red, the second pixels display green, and the third pixels display blue.
Kiguchi and Yamada discloses all of the limitations of claim 16 as set forth above.
Kiguchi discloses one first pixel (R) and one second pixel (G) are alternately arranged in the first column (Fig. 10A). [0037].

21. (New) An organic light emitting device, comprising:
Kiguchi organic light emitting device 1 (“organic electroluminescent device”) [0002] (Fig. 6 and Fig. 7).
a plurality of first pixels, wherein each of the first pixels comprises a first pixel electrode and a first emission layer disposed on the first pixel electrode, and displays a first color;
 Kiguchi discloses plurality of first pixels (R) (Fig. 10A) comprising first pixel electrodes 23 and emission layers (70, 60R)(Fig. 9O) disposed on each of the first pixel electrodes 23, the first pixels to display a first color (Fig. 7).

a plurality of second pixels, wherein each of the second pixels comprise second pixel  electrodes and a second emission layer disposed on the second pixel electrode, and displays a second color; and
Kiguchi discloses a plurality of second pixels (G) (Fig. 10A) comprising second pixel electrodes 23 and emission layers (70, 60G) (Fig. 9O) disposed on each of the second pixel electrodes 23, the second pixels to display a second color (Fig. 7).

a plurality of third pixels, wherein each of the third pixels comprises a third pixel electrode and at least a portion of a third emission layer disposed on the third pixel electrode, and displays a third color,
Kiguchi discloses a plurality of third pixels (B1) (Fig. 10A) comprising third pixel electrodes 23 and emission layers (70, 60B) (Fig. 9O) disposed on each of the third pixel electrodes 23, the third pixels to display a third color (Fig. 7).

wherein the first pixels and the second pixels are arranged in a first column, the third pixels are arranged in a second column, and one of the third emission layers overlaps at least two third pixel electrodes,
Kiguchi discloses wherein the first pixels (B) and the second pixels (G) are arranged in a first column, the third pixels (B1) are arranged in a second column and the emission layers of the third pixels B1 overlaps at least two third pixel electrodes since large B1 pixel (Fig. 10A) is formed of two blue sub-pixels B (Fig. 1) [0118].

wherein an interval between neighboring two of the third emission layers in the second column is larger than an interval between neighboring one of the first emission layers and one of the second emission layers in the first column, and
Kiguchi did not disclose wherein an interval between neighboring two of emission layers on the third pixel (B1) electrodes in the second column is larger than an interval between neighboring one of emission layers on the first pixel (R) electrodes and one of emission layers on the second pixel (G) electrodes in the first column (Fig. 10A).


    PNG
    media_image4.png
    516
    773
    media_image4.png
    Greyscale

Yamada. Fig. 4, annotated by Examiner 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the arrangement of pixels in first and second columns disclosed by Kiguchi such that the interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column disclosed by Yamada depending upon the size of the pixels in each column and Yamada teaches the size of pixel is determined by the emission efficiency of the emissive materials that are used. (See Yamada, col. 7, lines 1-20).

wherein an area of one of the third emission layers is larger than an area of one of the first emission layers or one of the second emission layers.


22. (NEW) The organic light emitting device of claim 21, wherein an interval between neighboring one of the first pixel electrodes and one of the second pixel electrodes is substantially the same as an interval between neighboring one of the first pixel electrodes and one of the third pixel electrodes, and an interval between neighboring one of the second pixel electrodes and one of the third pixel electrodes.
Kiguchi and Yamada discloses all of the limitations of claim 21 as set forth above.
	Kiguchi discloses wherein an interval between neighboring one of the first pixel (R) electrodes and one of the second pixel electrodes (G) is substantially the same as an interval between neighboring one of the first pixel electrodes (R, G) and one of the third pixel electrodes (B1), and an interval between neighboring one of the second pixel electrodes (G) and one of the third pixel electrodes (B1).

23. (NEW) The organic light emitting device of claim 22, wherein one of the first pixels and one of the second pixels are alternately arranged in the first column.
Kiguchi and Yamada discloses all of the limitations of claim 22 as set forth above.
	Kiguchi discloses wherein one of the first pixels (R) and one of the second pixels (G) are alternately arranged in the first column (Fig. 10A).

24. (NEW) The organic light emitting device of claim 22, wherein two of the first pixels and two of the second pixels are alternately arranged in the first column.
Kiguchi and Yamada discloses all of the limitations of claim 22 as set forth above.
Kiguchi discloses wherein two of the first pixels (R, G) and two of the second pixels are alternately arranged in the first column.

27. (NEW) The organic light emitting device of claim 22, wherein the first color is red, the second color is green, and the third color is blue.
Kiguchi and Yamada, discloses all of the limitations of claim 22 as set forth above.
	Kiguchi discloses wherein the first color is red (R), the second color is green (G) , and the third color is blue (B). (Fig. 10A).

28. (NEW) The organic light emitting device of claim 21, wherein the interval between neighboring two of the third pixel electrodes in the second column defines a space between two of the third pixel electrodes which are not overlapping with the same emission layer.
Kiguchi and Yamada, discloses all of the limitations of claim 21 as set forth above.
Kiguchi discloses two of the third pixel (B1) electrodes in the second column defines a space between two of the third pixel (B1) electrodes which are not overlapping with the same emission layer. As shown in Fig. 10A there are two B1 pixels in the second column that are spaced apart and do not share the same emission layer. Therefore, two of the third pixel electrodes are not overlapping with the same emission layer.

29. (NEW) The organic light emitting device of claim 28, wherein the first color is red, the second color is green, and the third color is blue.
Kiguchi and Yamada, discloses all of the limitations of claim 28 as set forth above.
	Kiguchi discloses wherein the first color is red (R), the second color is green (G), and the third color is blue (B). (Fig. 10A).

5.2	Kiguchi, Chao (1-3, 7-9, 12, 16-24, 27-29, 47-55) 

Claims 1-3, 7-9, 12, 16-24, 27-29, and 47-55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiguchi (US 2005/0001542) and Chao et al. (US 2008/0001525).
 1.	An organic light emitting device, comprising:  
Kiguchi discloses organic light emitting device 1 (“organic electroluminescent device”) [0002] (Fig. 6 and Fig. 7).

a plurality of first pixels comprising a first pixel electrode and an emission layer disposed on the first pixel electrode, the first pixels to display a first color;  
Kiguchi discloses plurality of first pixels (R) (Fig. 10A) comprising a first pixel electrode 23 (Fig. 7) and an emission layer 60 (Fig. 7) disposed on the first pixel electrode 23, the first pixels (R) to display a first color (Red).  

a plurality of second pixels comprising a second pixel electrode and an emission layer disposed on the second pixel electrode, the second pixels to display a second color;  and 


a plurality of third pixels comprising a third pixel electrode and an emission layer disposed on the third pixel electrode, the third pixels to display a third color, 
Kiguchi discloses a plurality of third pixels (B1) comprising a third pixel electrode 23 (Fig. 7) and an emission layer 70 (Fig. 7) disposed on the third pixel electrode 23, the third pixels to display a third color (Blue).

wherein the first pixels and  the second pixels are arranged in a first column, the third pixels are arranged in a second column, 
Kiguchi discloses first pixels (R) and the second pixels (G) are arranged in a first column, the third pixels (B1) are arranged in a second column (Fig. 10A).

    PNG
    media_image3.png
    417
    575
    media_image3.png
    Greyscale

Kiguchi. Fig. 10A
and the emission layer of the third pixels overlaps at least two third pixel electrodes, 
 and 
	Kiguchi discloses emission layer of the third pixels B1 shown in Fig. 10A overlaps at least two third pixel electrodes because the large sub-pixel B1 is equivalent to the two blue sub-pixels B shown in FIG. 1 [0118].
	
wherein an interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column
Kiguchi did not disclose an interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column.
In analogous art (OLED), Chao disclosed arrangements of color pixels for full color OLED wherein an interval between neighboring third pixels G in the second column is larger than an interval between neighboring first and second pixels (R, B) in the first column (Fig. 3d, annotated by Examiner) or interval between neighboring third pixels G in the second column is larger than an interval between neighboring first and second pixels (B, R) in the first column     (Fig. 4a, 4b). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the arrangement of pixels in first and second columns disclosed by Kiguchi such that the interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column disclosed by Chao depending upon the size of the pixels in each column determined by the emission efficiency of the emissive materials. 


    PNG
    media_image6.png
    568
    513
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    507
    767
    media_image7.png
    Greyscale

Chao. Fig. 4a, Fig. 4b
wherein an area of the third pixel is larger than an area of each of the first pixel and the second pixel. 
 	Kiguchi discloses area of the third pixel (B1) is larger than an area of each of the first pixel (R) and the second pixel (G) (Fig. 10A).

    PNG
    media_image3.png
    417
    575
    media_image3.png
    Greyscale

Kiguchi. Fig. 10A

    2.  The organic light emitting device of claim 1, wherein an interval between neighboring first and the second pixels is substantially the same as an interval between neighboring first and third pixels, and an interval between neighboring second and third pixels. 
Kiguchi and Chao discloses all of the limitations of claim 1 as set forth above.
 	Kiguchi discloses interval between neighboring first and the second pixels (R, G) is substantially the same as an interval between neighboring first and third pixels (R, B1), and an interval between neighboring second and third pixels (G, B1) (Fig. 10A). 

    3.  The organic light emitting device of claim 2, wherein one first pixel and one second pixel are alternately arranged in the first column. 

	Kiguchi discloses one first pixel (R) and one second pixel (G) are alternately arranged in the first column (Fig. 10A). 

7.  The organic light emitting device of claim 2, wherein the first color is red, the second color is green, and the third color is blue. 
Kiguchi and Chao discloses all of the limitations of claim 2 as set forth above.
Kiguchi discloses first pixel (R) to display first color red, and second pixel (G) to display second color green, and third pixel (B) to display third color green. (Fig. 1) [[037].

 8.  An organic light emitting device, comprising: 
Kiguchi discloses organic light emitting device 1 (“organic electroluminescent device”) [0002] (Fig. 6 and Fig. 7).

a plurality of first pixels comprising an emission layer to display a first color;  
Kiguchi discloses plurality of first pixels (R) (Fig. 10A) comprising an emission layer 70 to display a first color (Fig. 7 and Fig. 8)  

a plurality of second pixels comprising an emission layer to display a second color;  and 
Kiguchi discloses plurality of second pixels (G) comprising an emission layer 70 to display a second color (Fig. 7).

a plurality of third pixels comprising an emission layer to display a third color, wherein the first pixels and the second pixels are arranged in a first column, 
Kiguchi discloses plurality of third pixels (B1) comprising an emission layer 70 (Fig. 7) to display a third color, wherein the first pixels (R) and the second pixels (G) are arranged in a first column (Fig. 10A). 

the third pixels are arranged in a second column, and 
Kiguchi discloses third pixels (B1) are arranged in a second column (Fig. 10A).

the emission layers of at least two third pixels are connected to each other, 
Kiguchi discloses emission layers 70 of at least two third pixels are connected to each other (B1 is two connected B sub-pixels [0118]). 

wherein an interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column, and 
Kiguchi did not disclose an interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column.
In analogous art (OLED), Chao disclosed arrangements of color pixels for full color OLED wherein an interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column (Figs. 3d, 4a, 4b). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the arrangement of pixels in first and second columns disclosed by Kiguchi such that the interval between neighboring third pixels in the second column is larger than an 

    PNG
    media_image6.png
    568
    513
    media_image6.png
    Greyscale

Chao. Fig. 3d (annotated by Examiner)

wherein an area of the third pixel is larger than an area of each of the first pixel and the second pixel. 
Kiguchi discloses area of the third pixel (B1) is larger than an area of each of the first pixel (R) and the second pixel (G) (Fig. 10A).



    PNG
    media_image7.png
    507
    767
    media_image7.png
    Greyscale

Chao. Fig. 4a, Fig. 4b

    PNG
    media_image3.png
    417
    575
    media_image3.png
    Greyscale

Kiguchi. Fig. 10A

9.  The organic light emitting device of claim 8, wherein the first color 
is red, the second color is green, and the third color is blue. 
Kiguchi and Chao discloses all of the limitations of claim 8 as set forth above.

 
    	12.  The organic light emitting device of claim 9, wherein an interval between neighboring first and the second pixels is substantially the same as an interval between neighboring first and third pixels, and an interval between neighboring second and third pixels. 
 	Kiguchi and Chao discloses all of the limitations of claim 9 as set forth above.
	Kiguchi discloses interval between neighboring first and the second pixels (R, G in first column) is substantially the same as an interval between neighboring first and third pixels (R, B1), and an interval between neighboring second and third pixels (G, B1) (Fig. 10A). 

16.  An organic light emitting device, comprising
Kiguchi discloses organic light emitting device 1 (“organic electroluminescent device”) [0002] (Fig. 6 and Fig. 7).

 a plurality of first pixels, a plurality of second pixels, and a plurality of third pixels to display different colors, wherein the first pixels and the second pixels are arranged in a first column, the third pixels are arranged in a second column, 
Kiguchi discloses plurality of first pixels (R), a plurality of second pixels (G), and a plurality of third pixels (B1) to display different colors, wherein the first pixels (R) and the second pixels (G) are arranged in a first column, the third pixels (B1) are arranged in a second column (Fig. 10A).

 an interval between neighboring third pixels is larger than an interval between 
neighboring first and second pixels, and 
Kiguchi did not disclose an interval between neighboring third pixels is larger than an interval between neighboring first and second pixels. 
In analogous art (OLED), Chao disclosed arrangements of color pixels for full color OLED wherein an interval between neighboring third pixels is larger than an interval between neighboring first and second pixels in the first column (Figs. 3d, 4a, 4b). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the arrangement of pixels in first and second columns disclosed by Kiguchi such that the interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column disclosed by Chao depending upon the size of the pixels in each column and size of pixel is determined by the emission efficiency of the emissive materials that are used. 

wherein an area of the third pixel is larger than an area of each of the first pixel and the second pixel. 
 	Kiguchi discloses area of the third pixel (B1) is larger than an area of each of the first pixel (R) and the second pixel (G) (Fig. 10A).

    PNG
    media_image3.png
    417
    575
    media_image3.png
    Greyscale

Kiguchi. Fig. 10A
    17.  The organic light emitting device of claim 16, wherein the first pixels and the third pixels, or the second pixels and the third pixels, are alternately arranged in a row. 
	Kiguchi and Chao discloses all of the limitations of claim 16 as set forth above.
Kiguchi discloses wherein the first pixels (R) and the third pixels (B1), or the second pixels (G) and the third pixels (B1), are alternately arranged in a row (Fig. 10A).

    18.  The organic light emitting device of claim 17, wherein neither the first pixels, the second pixels, nor the third pixels include portions that are continuously arranged according to a row or column. 
	Kiguchi and Chao discloses all of the limitations of claim 17 as set forth above.
 Kiguchi discloses wherein neither the first pixels (R), the second pixels (G), nor the third pixels (B1) include portions that are continuously arranged according to a row or column (Fig. 10A).

19.  The organic light emitting device of claim 18, wherein the interval between neighboring first and second pixels is substantially the same as an interval between neighboring first and third pixels, or an interval between neighboring second and third pixels. 
	Kiguchi and Chao discloses all of the limitations of claim 18 as set forth above.
Kiguchi discloses interval between neighboring first and the second pixels (R, G) is substantially the same as an interval between neighboring first and third pixels (R, B1), and an interval between neighboring second and third pixels (G, B1) (Fig. 10A). 
 
    20.  The organic light emitting device of claim 16, wherein the first pixels display red, the second pixels display green, and the third pixels display blue.
	Kiguchi and Chao discloses all of the limitations of claim 16 as set forth above.
Kiguchi discloses one first pixel (R) and one second pixel (G) are alternately arranged in the first column (Fig. 10A) [0037].

21. (New) An organic light emitting device, comprising:
Kiguchi organic light emitting device 1 (“organic electroluminescent device”) [0002] (Fig. 6 and Fig. 7).

a plurality of first pixels comprising first pixel electrodes and emission layers disposed on each of the first pixel electrodes, the first pixels to display a first color;


a plurality of second pixels comprising second pixel electrodes and emission layers disposed on each of the second pixel electrodes, the second pixels to display a second color; and
Kiguchi discloses a plurality of second pixels (G) (Fig. 10A) comprising second pixel electrodes 23 and emission layers (70, 60G) (Fig. 9O) disposed on each of the second pixel electrodes 23, the second pixels to display a second color (Fig. 7).

a plurality of third pixels comprising third pixel electrodes and emission layers disposed on each of the third pixel electrodes, the third pixels to display a third color,
Kiguchi discloses a plurality of third pixels (B1) (Fig. 10A) comprising third pixel electrodes 23 and emission layers (70, 60B) (Fig. 9O) disposed on each of the third pixel electrodes 23, the third pixels to display a third color (Fig. 7).

wherein the first pixels and the second pixels are arranged in a first column, the third pixels are arranged in a second column, and the emission layers of the third pixels overlaps at least two third pixel electrodes,
Kiguchi discloses wherein the first pixels (B) and the second pixels (G) are arranged in a first column, the third pixels (B1) are arranged in a second column and the emission layers of the 

wherein an interval between neighboring two of emission layers on the third pixel
electrodes in the second column is larger than an interval between neighboring one of emission layers on the first pixel electrodes and one of emission layers on the second pixel electrodes in the first column, and
Kiguchi did not disclose wherein an interval between neighboring two of emission layers on the third pixel (B1) electrodes in the second column is larger than an interval between neighboring one of emission layers on the first pixel (R) electrodes and one of emission layers on the second pixel (G) electrodes in the first column (Fig. 10A).
In analogous art (OLED), Chao disclosed arrangements of color pixels for full color OLED wherein an interval between neighboring third pixels is larger than an interval between neighboring first and second pixels in the first column (Fig. 3d, 4a, 4b). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the arrangement of pixels in first and second columns disclosed by Kiguchi such that the interval between neighboring third pixels in the second column is larger than an interval between neighboring first and second pixels in the first column disclosed by Chao depending upon the size of the pixels in each column and the size of pixel is determined by the emission efficiency of the emissive materials that are used. 

wherein an area of one of emission layers of the third pixel electrodes is larger than an area of each of one of emission layers of the first pixel electrodes and one of emission layers of the second pixel electrodes.
Kiguchi discloses area of emission layers of  third pixel (B1) is larger than an area of each of emission layers of the first pixel (R) electrode and the second pixel (G) electrode (Fig. 10A).

22. (NEW) The organic light emitting device of claim 21, wherein an interval between neighboring one of the first pixel electrodes and one of the second pixel electrodes is substantially the same as an interval between neighboring one of the first pixel electrodes and one of the third pixel electrodes, and an interval between neighboring one of the second pixel electrodes and one of the third pixel electrodes.
	Kiguchi and Chao discloses all of the limitations of claim 21 as set forth above.
	Kiguchi discloses wherein an interval between neighboring one of the first pixel (R) electrodes and one of the second pixel electrodes (G) is substantially the same as an interval between neighboring one of the first pixel electrodes (R, G) and one of the third pixel electrodes (B1), and an interval between neighboring one of the second pixel electrodes (G) and one of the third pixel electrodes (B1).

23. (NEW) The organic light emitting device of claim 22, wherein one of the first pixels and one of the second pixels are alternately arranged in the first column.
	Kiguchi and Chao discloses all of the limitations of claim 22 as set forth above.
	Kiguchi discloses wherein one of the first pixels (R) and one of the second pixels (G) are alternately arranged in the first column (Fig. 10A).

24. (NEW) The organic light emitting device of claim 22, wherein two of the first pixels and two of the second pixels are alternately arranged in the first column.
	Kiguchi and Chao discloses all of the limitations of claim 22 as set forth above.
Kiguchi discloses wherein two of the first pixels (R, G) and two of the second pixels (R, G) are alternately arranged in the first column. (Fig. 10A).

27. (NEW) The organic light emitting device of claim 22, wherein the first color is red, the second color is green, and the third color is blue.
Kiguchi and Chao discloses all of the limitations of claim 22 as set forth above.
	Kiguchi discloses wherein the first color is red (R), the second color is green (G) , and the third color is blue (B). (Fig. 10A).
28. (NEW) The organic light emitting device of claim 21, wherein the interval between neighboring two of the third pixel electrodes in the second column defines a space between two of the third pixel electrodes which are not overlapping with the same emission layer.
Kiguchi and Chao, discloses all of the limitations of claim 21 as set forth above.
Kiguchi discloses two of the third pixel (B1) electrodes in the second column defines a space between two of the third pixel (B1) electrodes which are not overlapping with the same emission layer. As shown in Fig. 10A there are two B1 pixels in the second column that are spaced apart and do not share the same emission layer. Therefore, two of the third pixel electrodes are not overlapping with the same emission layer.

29. (NEW) The organic light emitting device of claim 28, wherein the first color is red, the second color is green, and the third color is blue.
Kiguchi and Chao, discloses all of the limitations of claim 28 as set forth above.
	Kiguchi discloses wherein the first color is red (R), the second color is green (G), and the third color is blue (B). (Fig. 10A).

47. (New) An organic light emitting device, comprising:
Kiguchi discloses organic light emitting device 1 (“organic electroluminescent device”) [0002] (Fig. 6 and Fig. 7).

	a plurality of first pixels, wherein each of the first pixels comprises a first emission layer to display a first color;
Kiguchi discloses plurality of first pixels (R) (Fig. 10A) comprising a first pixel electrode 23 (Fig. 7) and an emission layer 60 (Fig. 7) disposed on the first pixel electrode 23, the first pixels (R) to display a first color (Red).  

	a plurality of second pixels, wherein each of the second pixels comprises a second
emission layer to display a second color; and
Kiguchi discloses plurality of second pixels (G) (Fig. 10A) comprising a second pixel electrode 23 (Fig. 7) and an emission layer 70 (Fig. 7) disposed on the second pixel electrode 23, the second pixels (G) to display a second color (Green).  

	a plurality of third pixels, wherein each of the third pixels comprises a third emission layer to display a third color,
Kiguchi discloses a plurality of third pixels (B1) comprising a third pixel electrode 23 (Fig. 7) and an emission layer 70 (Fig. 7) disposed on the third pixel electrode 23, the third pixels to display a third color (Blue).

	wherein the first pixels and the second pixels are arranged in a first column and in a third column, and the third pixels are arranged in a second column and in a fourth column,
	Kiguchi discloses first pixels (R, G) and the second pixels (G,R) are arranged in a first column and in a third column, and the third pixels B1 are arranged in a second column.(Fig. 10A).
	Kiguchi did not specifically disclose the third pixels B1 are arranged in a fourth column.
	Chao et al. disclosed third pixels (R, B) are arranged in a second column and in a fourth column (Fig. 3d).
	At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the arrangement of pixels disclosed by Kiguchi by arranging third pixels in a second column and in a fourth column in the pixel layout disclosed by Chao et al. to increase aperture ratio and the lifetime of the display panel. (Chao et al. [0039].

	wherein an interval between two neighboring third emission layers in the second column or in the fourth column is larger than an interval between one of the first emission layers and neighboring one of the second emission layers in the first column and in the third column, and
	Kiguchi did not specifically disclose arrangement of pixels wherein the interval between two neighboring emission layers B1 in the second column is larger than interval between one of the first emission layers R and neighboring one of the second emission layers G in the first column and in the third column (Fig. 10A).
In analogous art (OLED), Chao disclosed arrangements of color pixels for full color OLED wherein an interval between neighboring emission layers in the second column is larger than an interval between neighboring first and second emission layers in the first column (Figs. 3d, 4a, 4b). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the arrangement of pixels in first and second columns disclosed by Kiguchi such that the interval between neighboring emission layers in the second column is larger than an interval between neighboring first and second emission layers in the first column disclosed by Chao et al. because the specific arrangement of pixels increase aperture ratio and the lifetime of the display panel. (Chao et al. [0039].

	wherein an area of one of the third emission layers is larger than an area of one of the first emission layers or one of the second emission layers.
	Kiguchi discloses an area of one of the second emission layers B1 is larger than an area of one of the first emission layers R or one of the third emission layers G (Fig. 10A).
	To the extent that Kiguchi discloses may not specifically disclose one of the third emission layers is larger than an area of one of the first emission layers or one of the second emission layers it would have been over obvious over Kiguchi and Chao et al.
	Kiguchi discloses by forming a large sub-pixel B1 (Fig. 10A) equivalent to two small sub-pixels B (Fig. 1) the number of the driving elements such as the switching elements can be reduced; therefore, reduction in manufacturing cost and size reduction can be achieved. [0118].
	Additionally, Chao et al teaches that width and the length, Rx and Ry, Gx and Gy, or Bx and By, of each of the red, green and blue light emission zones 150, 160, and 170 can be different or substantially identical. Therefore, an aperture ratio for each of the red, green, and blue light emission zones 150, 160, and 170 is defined by (Rx·Ry)/(Px·Py), (Gx·Gy)/(Px·Py) or (Bx·By)/(Px·Py), where (Rx·Ry), (Gx·Gy), (Bx·By) and (Px·Py) are an area of the red, green, and blue light emission zones 150, 160, and 170 and a sub-pixel 110, 120, or 130, respectively. Chao et al teaches that compared with the conventional arrangements of the sub-pixel emission zones, the invented arrangements of the red, green, and blue sub-pixel emission zones promise larger aperture ratios, which are necessary for prolonging the life time of a display panel. In addition, the arrangements also ensure to reduce the level of difficulty in the manufacturing process, and provide larger tolerance for preventing from color mixing during the process of fabricating the full-color OLED display panel. [0030].
	At the time the invention was made it would have been obvious to provide different sizes of red, green and blue light emission zones disclosed by Kiguchi and Chao et al. so as to reduce manufacturing cost and for prolonging the life time of a display panel.	

48. (New) The organic light emitting device of claim 47, 


	wherein an interval between neighboring one of the first emission layers and one of the third pixels is substantially the same as an interval between neighboring one of the second emission layer and one of the third emission layers.
	Kiguchi discloses the interval between the between neighboring one of the first emission layers and one of the third pixels is substantially the same as an interval between neighboring one of the second emission layer and one of the third emission layers. Actually, Kiguchi discloses the same interval between the different emission layers.(Fig. 10A).
	To the extent that Kiguchi may not specifically disclose the claimed spacing (interval) between the emission layers it would have been obvious over Chao et al.
	Chao et al. disclosed interval between neighboring one of the first emission layers  and one of the third pixels is substantially the same as an interval between neighboring one of the second emission layer and one of the third emission layers (Fig. 2d).
	At the time the invention was made it would have been obvious to provide the same interval between neighboring emission layers as claimed and disclosed by Chao et al. reduce the level of difficulty in the manufacturing process and to lower manufacturing cost [0030].

49. (New) The organic light emitting device of claim 48, 
	Kiguchi and Chao et al. discloses the organic light emitting device of claim 48, as set forth above.

	wherein one first pixel and one second pixel are alternately arranged in the first column and in the third column.
	Kiguchi discloses wherein one first pixel R and one second pixel G are alternately arranged in the first column and in the third column (Fig. 1).

50. (New) The organic light emitting device of claim 49, 
	Kiguchi and Chao et al. discloses the organic light emitting device of claim 49, as set forth above.

	wherein the first color is red, the second color is green, and the third color is blue.
	Kiguchi discloses wherein the first color is red (R), the second color is green (G), and the third color is blue (B), (Fig. 1).

51. (New) The organic light emitting device of claim 47, 
	Kiguchi and Chao et al. discloses the organic light emitting device of claim 47, as set forth above.

	wherein two first pixels and two second pixels are alternately arranged in the first column and in the third column.
	Kiguchi discloses wherein two first pixels (R, G) and two second pixels (G, R) are alternately arranged in the first column and in the third column. (Fig. 1).

52. (New) The organic light emitting device of claim 51, 


	wherein an interval between neighboring one of the first emission layers and one of the second emission layers is substantially the same as an interval between the one of the first emission layers and other one of the second emission layers.
	Kiguchi discloses the same interval between neighboring emission layers (Fig. 1).

53. (New) The organic light emitting device of claim 52, 
	Kiguchi and Chao et al. discloses the organic light emitting device of claim 52, as set forth above.

	wherein an interval between neighboring one of the first emission layers and one of the third pixels is substantially the same as an interval between neighboring one of the second emission layer and one of the third emission layers.
	Kiguchi discloses the same interval between neighboring emission layers (Fig. 1).

54. (New) The organic light emitting device of claim 53, 
	Kiguchi and Chao et al. discloses the organic light emitting device of claim 53, as set forth above.

wherein the first color is red, the second color is green, and the third color is blue.
	Kiguchi discloses wherein the first color is red (R), the second color is green (G), and the third color is blue (B), (Fig. 1).
 
55. (New) The organic light emitting device of claim 47, 
	Kiguchi and Chao et al. discloses the organic light emitting device of claim 47, as set forth above.

	wherein an interval between two third subpixels overlapped by one third emission layer is less than an interval between neighboring one of the first emission layers and one of the third pixels and an interval between neighboring one of the second emission layer and one of the third emission layers.
	Kiguchi discloses two subpixels overlapped by one emission layer B1. (Fig. 10A), because-the large sub-pixel B1 is equivalent to the two blue sub-pixels B in the arrangement pattern P shown in FIG. 1 [0118]. Kiguchi further discloses the same interval between different emission layers (Fig. 10A),
	Kiguchi did not specifically disclose the interval between two third subpixels is less than an interval between neighboring one of the first emission layers and one of the third pixels and an interval between neighboring one of the second emission layer and one of the third emission layers.
	Chao et al teaches that width and the length of each of the red, green and blue light emission zones can be different or substantially identical so as to provide aperture ratio for each of the red, green, and blue light emission zones that reduce the level of difficulty in the 
	At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the arrangement of pixels disclosed by Kiguchi to provide aperture ratio for each of the red, green, and blue light emission zones disclosed by Chao et al. that reduce the level of difficulty in the manufacturing process, and provide larger tolerance for preventing from color mixing during the process of fabricating the full-color OLED display panel and lower manufacturing cost

5.3	Kiguchi, Yamada, Lee ‘584 (4-6, 10, 11, 25, 26, 30, 31) 

Claims 4-6, 10, 11, 25, 26, 30, and 31, are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiguchi (US 2005/0001542), Yamada (US 6,366,025 B1) and Lee (US 2007/0001584, hereafter Lee ‘584 patent).

4.	The organic light emitting device of claim 2, wherein two first pixels and two second pixels are alternately arranged in the first column. 
Kiguchi and Yamada discloses all of the limitations of claim 2 as set forth above.
Kiguchi discloses first pixels (R) and second pixels (G) are alternately arranged in the first column (Fig. 10A).
Kiguchi may not expressly disclose two first pixels and two second pixels are alternately arranged in the first column but would have been obvious to do so over Lee ‘584 patent.
Lee ‘584 patent discloses a sub-pixel arrangement for an organic light emitting device (Fig. 7), similar to the arrangement of Kiguchi (Fig. 10A), where two first pixels (R) are 

    PNG
    media_image8.png
    387
    433
    media_image8.png
    Greyscale

	Lee ‘584 patent. Fig. 7

Although Lee ‘584 patent discloses one second pixel (G) it would have obvious to one of ordinary skill in the art to modify the second pixel (G) by two second pixels (G) based on the luminous efficiency and life-expectancy characteristics of the material used for the second pixels.
Therefore, at the time of invention, it would have been obvious for a person having ordinary skill in the art to construct the Kiguchi organic light emitting device of Fig. 10A such two first pixels and two second pixels are alternately arranged in the first column to balance the luminous efficiency and life-expectancy characteristics of each color, as taught by Lee ‘584 patent. 

5.  The organic light emitting device of claim 4, wherein the emission layer of the first pixels overlaps at least two first pixel electrodes neighboring each other. 
Kiguchi, Yamada, and Lee ‘584 patent discloses all of the limitations of claim 4 as set forth above.
	Kiguchi discloses emission layer 70 of the first pixels overlaps at least two second pixel electrodes 23 neighboring each other (Fig. 9O).
To the extent that Kiguchi may not expressly disclose wherein the emission layer of the first pixels overlaps at least two second pixel electrodes neighboring each other it would have been obvious over Lee ‘584 patent.
	Based on the above teaching of Lee ‘584 patent one of ordinary skill in the art would modify the number of pixels of each color based on the luminous efficiency and life-expectancy characteristics of each color. Therefore, one of ordinary skill in the art would modify the arrangement of pixels disclosed by Kiguchi (Fig. 10A) such that the emission layer of the first pixels overlaps at least two first pixel electrodes neighboring each other to achieve greater luminous efficiency and greater life expectancy. 

6.  The organic light emitting device of claim 5, wherein the emission layer of the second pixels overlaps at least two second pixel electrodes neighboring each other. 
Kiguchi, Yamada, and Lee ‘584 patent discloses all of the limitations of claim 5 as set forth above.
	Kiguchi discloses emission layer 70 of the second pixels overlaps at least two second pixel electrodes 23 neighboring each other (Fig. 9O).

Lee ‘584 patent teaches a sub-pixel arrangement for an organic light emitting device, similar to the arrangement of Kiguchi (Fig. 10A), where two first pixels (R) are alternatively arranged with second sub pixels (G) in the first column (columns extend horizontally) [0036-0037] (Fig. 7). Lee teaches that the number of sub-pixels of each color is based on the luminous efficiency and life-expectancy characteristics of each color (see [0037-0039]). Based on the teaching of Lee ‘584 patent one of ordinary skill would modify the arrangement shown in Fig. 10A of Kiguchi by replacing the second pixel with sub-pixels of the same color disclosed by Lee ‘584 patent so that the emission layer of the second pixels overlaps at least two second pixel electrodes neighboring each other to achieve greater luminous efficiency and greater life expectancy. 

    10.  The organic light emitting device of claim 9, wherein the emission layers of at least two first pixels are connected to each other. 
Kiguchi, Yamada, and Lee ‘584 patent discloses all of the limitations of claim 9 as set forth above.
Kiguchi may not expressly disclose emission layers of at least two first pixels are connected to each other.
Lee ‘584 patent teaches (Fig. 7) a sub-pixel arrangement for an organic light emitting device, similar to the arrangement of Kiguchi (Fig. 10A), where two first pixel (R) is double sub-pixel such that the emission layers of at least two first (sub) pixels are connected to each other [0036-0037]. Lee teaches that the number of sub-pixels of each color is based on the luminous 
At the time of invention, it would have been obvious for a person having ordinary skill in the art to construct the organic light emitting device of Kiguchi (Fig. 10A) where the first pixel and the second pixel comprise at least two sub-pixels each, so that the emission layers of at least the two sub-pixels are connected to each other, to balance the luminous efficiency and life-expectancy characteristics of each color, as taught by Lee ‘584 patent.

    11.  The organic light emitting device of claim 10, wherein the emission layers of at least two second pixels are connected to each other. 
Kiguchi, Yamada, and Lee ‘584 patent discloses all of the limitations of claim 10 as set forth above.
Kiguchi may not expressly disclose emission layers of at least two second pixels are connected to each other. 
Lee ‘584 patent teaches (Fig. 7) a sub-pixel arrangement for an organic light emitting device, similar to the arrangement of Kiguchi (Fig. 10A), where two first pixel (R) is double sub-pixel such that the emission layers of at least two first (sub) pixels are connected to each other [0036-0037]. Lee ‘584 patent teaches that the number of sub-pixels of each color is based on the luminous efficiency and life-expectancy characteristics of each color ([0037-0039]). Based on this teaching one skilled in the art may be led to modify the Kiguchi arrangement of Fig. 10A so 
At the time of invention, it would have been obvious for a person having ordinary skill in the art to construct the organic light emitting device of Kiguchi (Fig. 10A) where the first pixel and the second pixel comprise at least two sub-pixels each, so that the emission layers of at least the two sub-pixels are connected to each other, to balance the luminous efficiency and life-expectancy characteristics of each color, as taught by Lee ‘584 patent.

25. (NEW) The organic light emitting device of claim 24, wherein one of the first emission layers overlaps at least two of the first pixel electrodes neighboring each other.
	Kiguchi, Yamada, and Lee ‘584 patent discloses all of the limitations of claim 24 as set forth above.
	Kiguchi discloses emission layer 70 of the first pixels overlaps at least two first pixel electrodes 23 neighboring each other (Fig. 9O).
To the extent that Kiguchi may not expressly disclose wherein one of the first emission layers overlaps at least two of the first pixel electrodes neighboring each other it would have been obvious over Lee ‘584 patent.
	Lee ‘584 patent teaches a sub-pixel arrangement for an organic light emitting device, similar to the arrangement of Kiguchi (Fig. 10A), where two first pixels (R) are alternatively arranged with second sub pixels (G) in the first column (columns extend horizontally) [0036-0037] (Fig. 7). Lee teaches that the number of sub-pixels of each color is based on the luminous efficiency and life-expectancy characteristics of each color (see [0037-0039]). Based on the teaching of Lee ‘584 patent one of ordinary skill would modify the arrangement shown in Fig. 

26. (NEW) The organic light emitting device of claim 25, wherein one of the second emission layers overlaps at least two second pixel electrodes neighboring each other.
Kiguchi, Yamada, and Lee ‘584 patent discloses all of the limitations of claim 25 as set forth above.
	Kiguchi discloses emission layer 70 of the second pixels overlaps at least two second pixel electrodes 23 neighboring each other (Fig. 9O).
To the extent that Kiguchi may not expressly disclose wherein one of the second emission layers overlaps at least two second pixel electrodes neighboring each other, it would have been obvious over Lee ‘584 patent.
Lee ‘584 patent teaches a sub-pixel arrangement for an organic light emitting device, similar to the arrangement of Kiguchi (Fig. 10A), where two first pixels (R) are alternatively arranged with second sub pixels (G) in the first column (columns extend horizontally) [0036-0037] (Fig. 7). Additionally Lee ‘584 patent discloses that the pixels in each group share a single emission layer. As shown in the arrangement disclosed by Lee ‘584 patent in Fig. 4, emission layer (light emitting layer 450) continues from pixel to pixel overlapping at least two second pixel electrodes 426 neighboring each other [0030-0032].  

    PNG
    media_image9.png
    280
    485
    media_image9.png
    Greyscale

Lee ‘584 patent. Fig. 4

Lee ‘584 patent teaches that the number of sub-pixels of each color is based on the luminous efficiency and life-expectancy characteristics of each color (see [0037-0039]). Based on the teaching of Lee ‘584 patent one of ordinary skill would modify the arrangement shown in Fig. 10A of Kiguchi by replacing the second pixel with two sub-pixels of the same color disclosed by Lee ‘584 patent so that the emission layer of the second pixels overlaps at least two second pixel electrodes neighboring each other. 

30. (NEW) The organic light emitting device of claim 29, wherein one of the first emission layers overlaps at least two of the first pixel electrodes neighboring each other.
Kiguchi, Yamada, and Lee ‘584 patent discloses all of the limitations of claim 29 as set forth above.
	Kiguchi discloses emission layer 70 overlaps at least two first pixel electrodes 23 neighboring each other (Fig. 9O).

Lee ‘584 patent teaches a sub-pixel arrangement for an organic light emitting device, similar to the arrangement of Kiguchi (Fig. 10A), where two first pixels (R) are alternatively arranged with second sub pixels (G) in the first column (columns extend horizontally) [0036-0037] (Fig. 7). Lee teaches that the number of sub-pixels of each color is based on the luminous efficiency and life-expectancy characteristics of each color (see [0037-0039]). Based on the teaching of Lee ‘584 patent one of ordinary skill would modify the arrangement shown in Fig. 10A of Kiguchi by replacing the first pixel with two sub-pixels of the same color disclosed by Lee ‘584 patent so that the emission layer of the first pixels overlaps at least two first pixel electrodes neighboring each other. 

31. (NEW) The organic light emitting device of claim 30, wherein one of the second emission layers overlaps at least two second pixel electrodes neighboring each other.
Kiguchi, Yamada, and Lee ‘584 patent discloses all of the limitations of claim 30 as set forth above.
	Kiguchi discloses emission layer 70 overlaps at least two second pixel electrodes 23 neighboring each other (Fig. 9O).
To the extent that Kiguchi may not expressly disclose wherein one of the second emission layers overlaps at least two second pixel electrodes neighboring each other, it would have been obvious over Lee ‘584 patent.

6.0	CONCLUSION

6.1	Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chae et al. (US 2003/0205968) disclosed emission layer (electroluminescent layer 208) of the first pixels (P) overlaps at least two first pixel electrodes 210 neighboring each other [0043] (Fig. 8). 
Sakurai (US 6,940,222 B2) teaches light-emission areas of the display devices 205 (R, G, B) are determined based on the current density vs. luminance half-value period characteristics of the luminous materials of the light-emission layers 204 of display devices 205 (col. 6, lines 18-22).    


6.2	ACTION MADE FINAL

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anjan K. Deb  whose telephone number is (571)272-2228.  The examiner can normally be reached on Weekdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJAN K DEB/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

	/FRED O FERRIS III/            Reexamination Specialist, Art Unit 3992                                                                                                                                                                                            
	/H.B.P/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A broadened reissue claim is a claim which enlarges the scope of the claims of the patent, i.e., a claim which is greater in scope than each and every claim of the original patent. MPEP 1412.03. I. A claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects. See, e.g., 37 CFR 1.175(b). A claim in the reissue application which includes subject matter not covered by the patent claims enlarges the scope of the patent claims. For example, if any amended or newly added claim in the reissue contains within its scope any conceivable product or process which would not have infringed the patent, then that reissue claim would be broader than the patent claims. Tillotson, Ltd. v. Walbro Corp., 831 F.2d 1033, 1037 n.2, 4 USPQ2d 1450, 1453 n.2 (Fed. Cir. 1987); In re Ruth, 278 F.2d 729, 730, 126 USPQ 155, 156 (CCPA 1960); In re Rogoff, 261 F.2d 601, 603, 120 USPQ 185, 186 (CCPA 1958). A claim which covers something that the original claims do not is a broadened claim. A claim would be considered a broadening claim if the patent owner would be able to sue any party for infringement who previously could not have been sued for infringement.
        2 Pixel- the smallest element of a display whose characteristics can be independently assigned (IEEE 100. IEEE Authoritative Dictionary of IEEE Standard Terms, 7th Edition, 2000)
        3 A broadened reissue claim is a claim which enlarges the scope of the claims of the patent, i.e., a claim which is greater in scope than each and every claim of the original patent. MPEP 1412.03. I.
        4 A broadened claim can be presented within two years from the grant of the original patent in a reissue application. MPEP 1412.03. IV